Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments filed on 2/11/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1, 17 and all the dependent claims has been withdrawn. 
4.	Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 and 9-13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the fan tray comprising a secondary printed circuit board without reciting a first printed circuit board.  It is unclear whether one or two printed circuit boards is/are required.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dalgaard et al. U.S. Pub. 2013/0216365 (hereinafter D1) in view of Karandikar et al. U.S. Patent 9,462,710 (hereinafter D2).

Regarding claim 8, D1 teaches a modular electronic system (3; figure 3) comprising: 

a removable fan tray (8; figures 2-3) comprising a plurality of fans (2; figures 2-3) for cooling one or more of the modules (20) with airflow entering (“AF”; figure 3) the modular electronic system at the front panel when the plurality of fans are operating, 
a fan tray channel (3A; figures 3 and 5) for receiving the fan tray (8) and positioning the fans (2) in a row generally parallel to the front panel (4; figure 3); and
wherein said fan tray channel (3A) extends from one of said openings in the front panel (4) and is contained within a horizontal plane (“9C” in the modular electronic system.

However, D1 does not teach flap doors mounted in the modular electronic system and attached to a chassis of the modular electronic system, the flap doors positioned adjacent to an exhaust of the fans and operable to open for exhaust of said airflow, the flap doors comprising generally horizontally extending panels configured to close at least in part due to gravity upon failure of an aligned fan.

mounted in a modular electronic system (shown in figure 7) and attached to a chassis (structure shown in figure 7) of the modular electronic system, the flap doors (20) positioned and operable to open (see column 3, lines 14-31) for exhaust of airflow, the flap doors comprising generally horizontally extending panels configured to close at least in part due to gravity (see figure 7 and column 3, lines 14-31).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply the same idea of providing flap doors mounted in a modular electronic system of D1 and attached to the chassis of the modular electronic system of D1, such that the flap doors would be positioned adjacent to an exhaust of the fans of D1 and operable to open for exhaust of said airflow such that the flap doors comprising generally horizontally extending panels configured to close at least in part due to gravity upon failure of an aligned fan, as suggested by D2, to prevent air backflow when the fan is not in operation.

Regarding claim 24, as mentioned above, D1 in view of D2 teaches the modular electronic system of claim 8.
	However, D1 does not teach a partition between an airflow for one or more power supply units and airflow for optical components.
	The Examiner takes Official Notice it has been common to use a partition to subdivide parts to control airflow in many electronic systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as suggested by the Examiner’s Official Notice, to further provide a partition to the system of D1 to further accommodate and partition other type of components such as optical components/power supply units to control airflow accordingly.

Note:  See MPEP 2144.03(c)

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice in the Response dated 11/20/2019 regarding the same above Official Notice taken in the Non-final Office Action dated 8/26/2019 , the above given Official Notice has become the Applicant’s prior art admission.
Allowable Subject Matter
10.	Claims 1-6 and 9-13, 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

11.	Claims 17, 18, 22, 23 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 17, the prior arts of record fail to teach, disclose or suggest a modular electronic system as recited in claim 17, which further comprises a fan tray guide mounted within said path on a printed circuit board and comprising an upper track and a lower rail, wherein the lower rail has a width smaller than the upper track to provide space for mounting components on the printed circuit board.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/HUNG Q DANG/
Examiner, Art Unit 2835          
                                                                                                                   
/JAMES WU/Primary Examiner, Art Unit 2841